Perley, 0. J.
In Coburn v. Odell, decided July, 1855, in this county, and reported since the argument in the present case, 10 Foster 540, it was decided that the provision of section 9, chapter 211, of the Revised Statutes, limiting suits and prosecutions on penal statutes, did not apply to an indictment for the illegal sale of spirituous liquors ; and we find no reason to question the correctness of that decision. And this in effect disposes of the other objection. The court would have power to relieve the defendant, if he was surprised by an offer to prove a sale on a day long distant from that alleged in the indictment; but ordinarily the particular day alleged would, in the case of this as of most other crimes, be immaterial.

Judgment on the verdict.